Citation Nr: 1733303	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation from May 1, 2008 to April 13, 2016, and a rating in excess of 30 percent thereafter, to include whether an extraschedular rating is warranted based on the impact of this disability or the collective impact of multiple service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to April 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for atrial fibrillation.  In June 2009, the Veteran filed a notice of disagreement (NOD) as to this denial.  In a January 2010 rating decision, the RO granted the Veteran's claim for service connection for atrial fibrillation and assigned a 10 percent rating effective May 1, 2008.  In July 2010, the Veteran filed a NOD disagreeing with the 10 percent rating assigned.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2011.  The appeal was certified to the Board in January 2016.  In a June 2016 rating decision, the RO increased the Veteran's disability rating for atrial fibrillation to 30 percent effective April 13, 2016.  This created a staged rating, as indicated on the title page.

The Veteran underwent a VA examination in November 2016 and in December 2016, the RO continued the Veteran's 30 percent rating for atrial fibrillation effective April 13, 2016.  No subsequent supplemental SOC (SSOC) was issued. 

In his substantive appeal, the Veteran did not request a hearing before a Veterans Law Judge.  However, in February 2015, the Veteran submitted another VA Form 9 and requested a hearing at the RO via the Travel Board.  In a November 2015 statement, the Veteran withdrew his request for a Board hearing.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter. 

With respect to the Veteran's claim for higher initial rating in excess of 10 percent for atrial fibrillation from May 1, 2008 to April 13, 2016, and a rating in excess of 30 percent thereafter, the Veteran was afforded a VA heart conditions examination in November 2016, after the Veteran's appeal had been certified to the Board in January 2016.  This was in connection with what the AOJ considered a new claim for an increased rating, even though a claim for an increased rating for the same disability was currently on appeal.  The examiner noted that no records were reviewed and pertinent information from any collateral sources was not reviewed.  The examiner noted that the Veteran has only been diagnosed with hypertensive heart disease and atrial fibrillation.  The examiner also noted that the Veteran has a cardiac arrhythmia in the form of paroxysmal atrial fibrillation that occurred more than 4 times in the past 12 months as documented by EKG.  No other arrhythmia was noted.  The examiner also noted that the Veteran's heart condition impacts his ability to work and explained that the Veteran may have some limitation on physically strenuous activities.

However, review of the evidence of record reveals that in a March 2007 service treatment record (STR) the Veteran was diagnosed with atrial fibrillation, cardiomyopathy, and hypertension.  In a March 2010 treatment record from Naval Medical Center Portsmouth (NMC Portsmouth), the staff cardiologist noted that stress can exacerbate the Veteran's atrial fibrillation and that he will experience more frequent episodes.  Between December 2010 and April 2011, nine EKG results document an abnormality due to atrial flutter.  May 2014 treatment record documents the Veteran's complaint of irregular heartbeat.  EKG result noted atrial fibrillation and the staff cardiologist confirmed that the Veteran had recurrent atrial fibrillation and that she did not want to wait 30 days to perform a cardioversion.  August 2014 treatment records from NMC Portsmouth document the Veteran's hospitalization.  The treatment records from this hospitalization reveal that the Veteran was found unresponsive at home and arrived at the hospital presenting an altered mental status, aphasia, and headaches.  Imagining testing later confirmed that the Veteran suffered a stroke.  Discharge summary documented that the Veteran was in atrial fibrillation throughout his hospitalization.  The Veteran's discharge instructions notified the Veteran to follow up with a cardiologist for atrial fibrillation management and to start physical therapy and speech therapy.  EKG results from the following dates document the Veteran in atrial fibrillation: May 1, 2014, May 2, 2014, May 5, 2014, May 6, 2014, June 3, 2014, August 5, 2014 through August 8, 2014, and August 21, 2014.  Follow up treatment records from August 2014 document the staff cardiologist's assessment that the Veteran had been in atrial fibrillation since May 2014.  In November 2014, the Veteran received follow-up treatment from a cardiologist at Riverside Regional Medical Center (Riverside MC).  The cardiologist noted that the Veteran had persistent shortness of breath with exertion or climbing stairs.  The cardiologist diagnosed the Veteran with acute respiratory failure, aspiration pneumonitis, severe dilated cardiomyopathy, chronic atrial fibrillation, seizure disorder, anoxic brain injury, diabetes mellitus type 2, acute renal failure, hypokalemia, uncontrolled hypertension, anemia, and hematuria. 

As such, the Board finds that the November 2016 VA examination report is inadequate to resolve the claim on appeal.  Notably, with respect to the VA opinion obtained, once VA undertakes the effort to obtain such an opinion when developing a claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2016 VA examiner did not review the Veteran's records and as such, she did not provide an accurate assessment of the Veteran's atrial fibrillation during all periods on appeal. 

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions as referenced above-is needed to assess the severity and frequency of episodes of the service-connected atrial fibrillation.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In addition, in the June 2017 addendum brief, the Veteran's representative noted the examiner's statement that the Veteran's multiple service connected heart disorders, including hypertension and hypertensive heart disease in addition to the atrial fibrillation, would impair his ability to work.  This raises the issues of whether an extraschedular rating is warranted for the atrial fibrillation, Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), and, as noted by the representative, whether an extraschedular rating is warranted based on the collective impact of multiple service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  These issues should be addressed  by the RO on remand to include, if warranted, referral to the Director of Compensation Service of the issue of whether the Veteran is entitled to an extraschedular rating based on the symptoms and severity of his atrial fibrillation, individually, or based on the collective impact of multiple service connected disabilities.

Accordingly, this case is REMANDED for the following action:

1.  Obtain from the Naval Medical Center Portsmouth (NMC Portsmouth) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since December 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected atrial fibrillation. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should document all EKG results with atrial fibrillation dating back to 2005. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should describe the severity of the Veteran's atrial fibrillation dating back to service.  

The examiner should also indicate whether the EKG results from December 2010 to April 2011 document atrial fibrillation or if the documented atrial flutter was related to the Veteran's atrial fibrillation.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  Conduct any additional development deemed appropriate, to include considering whether an extraschedular rating is warranted based on the impact of the atrial fibrillation or the collective impact of multiple disabilities, and readjudicate the claim on appeal in light of all pertinent evidence and all legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that reflects consideration of all additional, relevant evidence, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

